Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1, 6 – 8 and 10 – 15 are allowable, because prior art does not teach:
(Claim 1) wherein each of the first electric charge accumulating section and the second electric charge accumulating section is configured to generate a voltage corresponding to the amount of the accumulated electric charge, and each of the first transistor and the second transistor is configured to amplify the voltage and output the voltage as the signal;
a third transistor and a fourth transistor arranged in the predetermined direction,
wherein the third transistor is configured to open and close a path between the first transistor and a predetermined signal line according to a predetermined selection signal, and the fourth transistor is configured to open and close a path between the third transistor and the predetermined signal line according to the predetermined selection signal; and
a reset transistor and a dummy transistor arranged in the predetermined direction, wherein the reset transistor is configured to initialize the first electric charge accumulating section and the second electric charge accumulating section.  
(Claim 6) wherein each of the first electric charge accumulating section and the second electric charge accumulating section is configured to generate a voltage corresponding to the amount of the accumulated electric charge, and each of the first transistor and the second transistor is configured to amplify the voltage and output the voltage as the signal;
a third transistor and a fourth transistor arranged in the predetermined direction,
wherein the third transistor is configured to open and close a path between the first transistor and a predetermined signal line according to a predetermined selection signal, and the fourth transistor is configured to open and close a path between the third transistor and the predetermined signal line according to the predetermined selection signal; and
a reset transistor and a fifth transistor arranged in the predetermined direction, wherein the reset transistor is configured to initialize the first electric charge accumulating section and the second electric charge accumulating section.  
(Claim 11)  a first transistor configured to output a signal corresponding to an amount of the electric charge accumulated in each of the first electric charge accumulating section and the second electric charge accumulating section;
a second transistor arranged with the first transistor in the predetermined direction and connected in parallel to the first transistor; and
another transistor different from the first transistor and the second transistor, wherein the first transistor, the second transistor, and the another transistor are arranged in the predetermined direction.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
February 13, 2021